Exhibit 10.1

 

 

Fiscal 2019 Executive Incentive Plan. On June 1, 2019, the Compensation
Committee of the Board of Directors of American Superconductor Corporation (the
“Committee”) and the Board of Directors of American Superconductor Corporation
(the “Company”) approved an executive incentive plan for the Company’s fiscal
year ending March 31, 2020 (“fiscal 2019”). Participants in the plan include the
Company’s chief executive officer, all other current executive officers and
James F. Maguire, a former executive officer who was a named executive officer
in our Definitive Proxy Statement on Schedule 14A, filed with the Securities and
Exchange Commission (“SEC”) on June 15, 2018. Pursuant to the plan, each
participant is designated a target cash incentive amount, expressed as a
percentage of the participant’s base salary. The Committee is responsible for
determining the payout under the plan to each participant except the chief
executive officer. The Board of Directors of the Company determines the payout
under the plan for the chief executive officer, taking into account the
recommendation of the Committee.

 

The amount of the incentive award actually paid to each participant may be less
than or greater than the participant’s target cash incentive, with the amount
capped at 200% of the target incentive. For each participant, individual
incentive awards will be determined following the end of fiscal 2019 based on
the following factors and their corresponding weightings:

 

 

•

 

the Company’s operating cash flow for fiscal 2019 as compared to the established
target – 50%

 

 

•

 

the Company’s revenues for fiscal 2019 as compared to the established target –
25%

 

 

•

 

the Company’s operating expenses for fiscal 2019 as compared to the established
target – 25%

 

The following table sets forth the target cash incentive for fiscal 2019 for
each current executive officer and Mr. Maguire:

 

                     

Executive Officer

  

Title

  

Target Incentive
as % of
Base Salary

 

 

Target Incentive

 

Daniel P. McGahn

  

Chairman, President and Chief Executive Officer

  

 

100

%

 

$

500,000

 

John W. Kosiba, Jr.

  

Senior Vice President, Chief Financial Officer and Treasurer

  

 

50

%

 

$

150,000

 

James F. Maguire

  

Executive Vice President, Technology

  

 

40

% 

 

$

90,000

 

 

 